Exhibit 10.2

NOTICE OF OPTION GRANT

under the

ALBEMARLE CORPORATION 2008 INCENTIVE PLAN

No. of shares subject to option:             

This GRANT, made as of the 1st day of April, 2009, by Albemarle Corporation, a
Virginia corporation (the “Company”), to                      (“Participant”),
is made pursuant and subject to the provisions of the Company’s 2008 Incentive
Plan (the “Plan”), a copy of which has been given to Participant. All terms used
herein that are defined in the Plan have the same meaning given them in the
Plan.

1. Grant of Option. Pursuant to the Plan, the Company, on April 1, 2009, granted
to Participant, subject to the terms and conditions of the Plan and subject
further to the terms and conditions herein set forth, the right and option to
purchase from the Company all or any part of the aggregate of          shares of
Common Stock at the option price of $         per share (the “Option Price”),
being not less than the Fair Market Value per share of the Common Stock on the
date the option was granted. Such option will be exercisable as hereinafter
provided. This option is not intended to be treated as an incentive stock option
under Code section 422.

2. Expiration Date. The Expiration Date of this option is the date that is ten
(10) years from the date of the grant of this option. This option may not be
exercised on or after the tenth anniversary of its grant.

3. Vesting of Option. Except as provided in paragraphs 7, 8, 9, 10 or 11, this
option shall become Vested on April 1, 2012.

4. Exercisability of Option. Except as provided in paragraphs 7, 8, 9, 10 or 11,
this option shall be exercisable on April 1, 2012. Once this option has become
exercisable in accordance with the preceding sentence, it shall continue to be
exercisable until the termination of Participant’s rights hereunder pursuant to
paragraphs 7, 8, 9, 10 or 11, or until the option period has expired. A partial
exercise of this option shall not affect Participant’s right to exercise this
option with respect to the remaining shares, subject to the terms and conditions
of the Plan and those set forth herein.

5. Method of Exercising and Payment for Shares. This option shall be exercised
through a licensed brokerage firm at Participant’s expense, in conjunction with
established procedures and coordinated with the Company’s Human Resources and
Law Departments. From time to time the procedures for exercising this option may
be subject to modification by the aforesaid departments, but in no case shall
the number of shares subject to the option or its terms for vesting be changed
by the procedures for exercise or by the modification thereof. Procedures for
the exercise of this option will be provided to Participant by the Company’s
Human Resources Department.

6. Nontransferability. This option is nontransferable except by will or the laws
of descent and distribution. During Participant’s lifetime, this option may be
exercised only by Participant.



--------------------------------------------------------------------------------

7. Vesting and Exercise in the Event of Death. If the Participant dies while
employed by the Company or an Affiliate, after one year following the date the
option was granted and prior to the Expiration Date, this option (to the extent
not already Vested) shall become Vested as to a pro-rata portion of the option;
such pro-rata portion shall be determined as follows: the option (i) shall be
Vested as to one-third of the option for each completed year of service by the
Participant during the Vesting period and prior to death, and (ii) shall be
Vested as to a fraction of one-third of the option for any partial year of
service (other than the first year after the option is granted), where the
numerator of such fraction is the number of days in the year prior to
Participant’s death, and the denominator of such fraction is 365. The non-Vested
portion of the option shall be forfeited. The Vested portion of the option may
be immediately exercised and shall remain exercisable according to the terms
provided in Paragraph 4, notwithstanding the date of death. This option may be
exercised by Participant’s beneficiary. Participant shall have the right to
designate his beneficiary on a form filed with the Committee. If Participant
fails to designate a beneficiary, or if at the time of his death there is no
surviving beneficiary, this option may be exercised by his estate. Participant’s
beneficiary (or estate as the case my be) may exercise this option during the
remainder of the period preceding the Expiration Date.

8. Vesting and Exercise in the Event of Permanent and Total Disability. If the
Participant becomes permanently and totally disabled (within the meaning of
Section 22(e)(3) of the Code) (“Disabled”) while employed by the Company or an
Affiliate, after one year following the date the option was granted and prior to
the Expiration Date, this option shall become Vested as to a pro-rata portion of
the option; such pro-rata portion shall be determined as follows: the option
(i) shall be Vested as to one-third of the option for each completed year of
service by the Participant during the Vesting period and prior to the
Disability, and (ii) shall be Vested as to a fraction of one-third of the option
for any partial year of service (other than the first year after the option is
granted), where the numerator of such fraction is the number of days in the year
prior to Participant’s Disability, and the denominator of such fraction is 365.
The non-Vested portion of the option shall be forfeited. The Vested portion of
the option may be immediately exercised and shall remain exercisable according
to the terms provided in Paragraph 4, notwithstanding the date of permanent and
total disability. The Participant may exercise this option during the remainder
of the period preceding the Expiration Date.

9. Vesting and Exercise in the Event of Retirement. In the event that the
Participant Retires from the employ of the Company or an Affiliate after one
year following the date the option was granted and prior to the Expiration Date,
Participant shall Vest in some or all of the option where the option is deemed
to Vest on a pro-rata basis over the three-year Vesting term of the option (as
set forth in paragraph 3 above). For purposes of the preceding sentence,
Participant (i) shall be Vested in one-third of the option for each completed
year of service in the Vesting period, and (ii) shall be Vested in a fraction of
one-third of the option for any partial year of service (other than the first
year after the option is granted), where the numerator of such fraction is the
number of days in the year prior to Participant’s Retirement, and the
denominator of such fraction is 365. The non-Vested portion of the option shall
be forfeited. Participant may exercise the Vested portion of the option with
respect to the shares he is entitled to purchase, as of the date the option
would have become exercisable pursuant to paragraph 4 above, provided that the
option must be exercised during the remainder of the period preceding the
Expiration Date. For purposes of this Grant, the terms “Retires” and
“Retirement” mean separation from service on or after Participant has satisfied
the requirements for an early, normal or delayed retirement allowance under a
tax-qualified defined benefit pension plan maintained by the Company or an
Affiliate and in which Participant is eligible to participate. The preceding
sentence shall not apply to a separation from service following the

 

Page 2 of 4



--------------------------------------------------------------------------------

date that Participant is advised (upon recommendation by the Executive Committee
of the Board of Directors of Albemarle Corporation) that his employment is
being, or will be, terminated for Cause, on account of performance or in
circumstances that prevent him from being in good standing with the Company, in
which case all rights under this Grant shall terminate, and this option shall
expire on the date of Participant’s termination of employment.

10. Vesting and Exercise After Termination of Employment. Except as provided in
paragraphs 7, 8, or 9, in the event Participant ceases to be employed by the
Company or an Affiliate, the rules under this paragraph 10 shall apply. If
Participant ceases to be employed prior to the time the option is Vested, the
option shall be forfeited. If Participant ceases to be employed after the option
is Vested, but prior to the Expiration Date, Participant may exercise this
option with respect to the shares he is entitled to purchase pursuant to
paragraphs 4, 7, 8 or 9 above within sixty (60) days of the date of such
termination of employment (but in no event later than the Expiration Date).

11. Change in Control. Notwithstanding any other provision of this Notice of
Award, all shares of the Stock Option not previously forfeited shall become
Vested and exercisable on a Change in Control as defined in the Plan.

12. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle Participant to a fractional share such
fraction shall be disregarded.

13. No Right to Continued Employment. This option does not confer upon
Participant any right with respect to continuance of employment by the Company
or an Affiliate, nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate his employment at any time.

14. Change in Capital Structure. The terms of this option shall be adjusted as
the Committee determines is equitable in the event the Company effects one or
more stock dividends, stock split-ups, subdivisions or consolidations of shares
or other similar changes in capitalization.

15. Governing Law. This Grant shall be governed by the laws of the Commonwealth
of Virginia. All disputes arising under this Grant shall be adjudicated solely
within the state or federal courts located within the Commonwealth of Virginia.

16. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Grant, the provisions
of the Plan shall govern. All references herein to the Plan shall mean the Plan
as in effect on the date hereof.

17. Binding Effect. Subject to the limitations set forth herein and in the Plan,
this Grant shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

18. Taxes. All income and employment tax withholding requirements attributable
to the exercise of this option will be satisfied by the Participant as
instructed in the established procedures for exercising this option.

 

Page 3 of 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Grant to be signed by a duly
authorized officer.

 

ALBEMARLE CORPORATION By:  

 

 

Page 4 of 4